[enhancedexecutiverewards001.jpg]
Enhanced Executive Rewards Policy Revised February 1, 2019 As a member of
Gartner’s Operating Committee employed in the United States, you play a vital
role in the overall success of our Company. To that end, your total rewards plan
has the following enhancements that are summarized in this Enhanced Executive
Rewards Policy (this “Policy”):  Deferred Compensation Plan with discretionary
match  Charitable match limit of $20,000 per year under the Gartner Gives
Program  Special equity vesting provisions in the event of retirement  Stock
ownership guidelines  35 Paid Time Off (PTO) days  Enhanced severance benefits
ERISA-Excess Benefit - Deferred Compensation Plan with Discretionary Match This
program allows you to contribute in excess of current 401(k) limits into
Gartner’s non- qualified Deferred Compensation Plan (DCP). OC Members who defer
salary or bonus under this plan may be eligible for an additional Company match
in accordance with the terms of the plan. The match is discretionary and
determined by the Company each year prior to the enrollment period; refer to the
Deferred Compensation Plan enrollment materials for current details.
Historically, the way this plan has worked, if the Gartner match within the
401(k) plan is 100% on the first 4% you contribute, subject to an annual limit
(which in 2019 = $7,200), the DCP would provide a mechanism for the match on the
first 4% deferred to be not limited by the 401k match. To put the value of the
DCP match in context, if you elected a 4% deferral on your base salary and bonus
in the DCP and your base and bonus earnings = $700,000, the combination of your
401k match ($7,200) and your DCP match ($20,800) would equal $28,000. Of course,
if your base and bonus earnings are higher, the match would be higher too. To be
eligible for discretionary excess DCP matching, you must elect your deferral
rate during our end of year deferred compensation enrollment process. In other
words, you would first be eligible for the plan in the year following the first
enrollment period. Each year, the Company reserves the right to modify the
underlying 401(k) plan and the 401(k) match as well as the enhanced
discretionary match within the DCP. 1



--------------------------------------------------------------------------------



 
[enhancedexecutiverewards002.jpg]
Gartner Gives – Enhanced Match Limit Gartner is proud to support associates
worldwide in their personal philanthropy by providing a global charity match
program. By providing matching funds to charitable organizations that our
associates personally support, Gartner increases the impact of your donation in
areas where associates live and work to maximize giving. Through your generous
donations and fundraising efforts, we can make a difference! Gartner associates
have a matching opportunity of up to $5,000 per year. The Operating Committee
has a match limit of $20,000 per calendar year. Please refer to Gartner at Work
for specifics on plan rules and our portal through which you can make charitable
contributions. Treatment of Equity Awards Upon Retirement In 2015, for the
Operating Committee only, we changed the treatment of equity upon retirement
pursuant to the “Rule of 65” to provide for continued vesting based upon the
“feathered-in” schedule set forth below:  For purposes of this Policy, the
“Rule of 65” means that your age is 55 or more, your years of service total five
or more, and the combination of your age and years of service is equal to 65 or
more. Partial years will be counted solely to determine whether you satisfy the
total of 65 or more, but will not be rounded. For purposes of illustration only,
if you are 58 years and eight months old, and have six years and five months of
service, your total age plus years of service would be equal to 65 years and one
month (so your total would be 65). Thus, under this example, you would meet the
age requirement (55+) and the years of service requirement (5+), and your total
would be 65, so you would be considered to satisfy the Rule of 65.  If you
retire pursuant to the Rule of 65, then you are eligible for the following
treatment with respect to your outstanding awards under Gartner’s 2014 Long-Term
Incentive Plan, as amended (the “LTIP”): - You are eligible for one tranche (12
months) of vesting. - If age 60, you are eligible for 1 more tranche (2 total)
of continued vesting if you retire under the Rule of 65. - If age 61, you are
eligible for 2 more tranches (3 total) of continued vesting if you retire under
the Rule of 65. - If age 62, all tranches are eligible for continued vesting if
you retire under the Rule of 65. - Notwithstanding anything herein to the
contrary, in order to be eligible for continued vesting, you must sign a
non-competition agreement.  For mid-year retirements, the same year’s PSU grant
will be pro-rated for purposes of determining vesting under the Rule of 65. The
treatment of equity awards upon a retirement as summarized in this Policy is
unique to the Operating Committee, so please keep it confidential. 2



--------------------------------------------------------------------------------



 
[enhancedexecutiverewards003.jpg]
Stock Holding Period Requirement On May 1st of each year, your stock ownership
position will be measured versus your then- current base salary. The requirement
is that the value of your owned shares plus the value of unvested performance
share units and unvested restricted stock units equals or exceeds three (3)
times the value of your base salary. If your ownership position is under 3 times
your base salary, you will be restricted from selling up to 50% of your released
shares until the next May 1st measurement period and until you satisfy the
requirements. Paid-Time-Off (PTO) Program Gartner understands the importance of
time away from work and how it results in a better frame of mind to provide
outstanding results. As a senior leader of Gartner, you will be eligible for the
highest level of PTO days, 35 days per year. If your employment should
terminate, you will be paid for any unused PTO in the year of termination, up to
a maximum of 25 days. The rate is based on your base salary only. Enhanced
Severance Benefits The role you play as a senior leader has a higher risk/reward
than other roles. In order to ensure that you are focused on your
responsibilities, we have included an enhanced severance benefit. If you are
terminated without Cause (including as a result of the elimination of your
position), then you will be entitled to receive the following:  your current
annual base salary through your termination date (and a lump sum payment equal
to any accrued, unused PTO, up to a maximum of 25 days) plus continued base
salary for a period of twelve months following the termination date, payable in
accordance with Gartner’s regular payroll schedule as in effect from time to
time;  the right to exercise all stock appreciation rights and other
exercisable rights held by you that are vested as of the termination date for a
period of 90 days following the termination date (unless more favorable rights
are set forth in the award agreements governing such awards); and 
reimbursement for COBRA premiums incurred, minus the contribution paid by active
associates, to continue group health benefits under Gartner’s plan (or, at
Gartner’s election, to obtain substantially similar health benefits through a
third party carrier) for twelve months for you and any other family members
(i.e., your spouse and any eligible children) for whom you have made the
appropriate election. In addition, to refresh your memory, in the event of
certain terminations of your employment (other than a retirement, which is
summarized above), your awards under the LTIP will be treated as follows (more
detail can be found in Appendix A): 3



--------------------------------------------------------------------------------



 
[enhancedexecutiverewards004.jpg]
 Termination due to death or Disability results in full and complete vesting of
outstanding and unvested equity awards under the LTIP.  If you are terminated
without Cause in the 12 months following a Change of Control, you are eligible
for full and complete vesting of any outstanding and unvested equity awards
under the LTIP.  “Cause,” “Change of Control” and “Disability” are each as
defined in the LTIP. In order to receive any enhanced severance benefits under
this Policy (including, but not limited to, the enhanced equity award treatment
described herein), you must execute and deliver a release of claims acceptable
to Gartner within 60 days following termination. Payment of amounts that are
exempt from Section 409A (see Appendix B) will begin upon the expiration of the
release’s revocation period, but payment of any Section 409A “deferred
compensation” will begin only upon the expiration of the 60-day period (subject
to any further delay required under Appendix B). Except as provided in this
Policy, you shall not be entitled to any other compensation, severance or other
benefits upon a termination of your employment with Gartner, other than
potential enhanced equity vesting under the LTIP in the event of certain
terminations of employment, as described in this Policy (or as set forth in the
award agreements under the LTIP, as applicable). In Conclusion These benefits
are being offered to you to supplement the current benefits package offered to
all associates. You are not required to utilize these additional benefits, but
may choose the ones that best meet your individual requirements. The receipt of
these benefits is contingent upon your signature below. By signing below, you
acknowledge and agree that this Enhanced Executive Rewards Policy, together with
those non- severance benefits offered generally to all Gartner associates, shall
be the only benefits to which you are entitled, and that any and all other
benefits or arrangements, whether oral or in writing, previously existing
between you and Gartner have been superseded and extinguished by this Policy.
Benefits provided under this Policy are subject to Appendix A (Treatment of
Equity Upon Certain Terminations of Employment) and B (Compliance with Code
Section 409A), each of which are attached hereto and are incorporated by
reference into this Policy. Acknowledged By:_______________________ Print name:
4



--------------------------------------------------------------------------------



 
[enhancedexecutiverewards005.jpg]
APPENDIX A Treatment of Equity Upon Certain Terminations of Employment
Termination without Cause following a Change of Control.  For all grants under
the LTIP made before January 1, 2019, if your employment is terminated without
Cause (including as a result of the elimination of your position) during the
12-month period following a Change of Control, then, in addition to the payments
and benefits described above under “Enhanced Severance Benefits,” all
outstanding equity awards shall vest in full and all outstanding equity awards
with an exercise feature shall be immediately exercisable, and shall remain
exercisable for 12 months following the termination date. For purposes of this
Policy, in connection with a Change of Control only, “outstanding equity awards”
includes all outstanding time-vesting equity awards and all outstanding
performance-based equity awards as to which the performance criteria have not
been certified, as of the termination date, by the Compensation Committee, and
the performance criteria applicable to such performance-based equity awards
shall be deemed achieved at target.  For grants under the LTIP made on or after
January 1, 2019, vesting in the event of a termination of your employment
without Cause in connection with a Change of Control and exercisability of
outstanding equity awards with an exercisability feature are the same as set
forth in the first bullet point above. These terms are set forth in the award
agreements under the LTIP governing such awards. Death and Disability. All
vesting restrictions lapse in the event of death or Disability, as set forth in
the award agreements under the LTIP. Order of Operations for Treatment of Equity
Awards Upon Terminations of Employment While Retirement-Eligible. For the
avoidance of doubt, if you are eligible for a retirement pursuant to this Policy
and your employment terminates without Cause (either not in connection with or
within 12 months following a Change of Control), your equity awards will be
treated as follows:  Termination without Cause (No Change of Control): In the
event that your employment terminates without Cause and you are
retirement-eligible under the Rule of 65 as set forth in this Policy, your
termination will be treated as a retirement under the Rule of 65, such that you
will receive the equity award vesting treatment applicable to retirements under
the Rule of 65.  Termination without Cause (Within 12 Months Following Change
of Control): o 2015-2018 Awards: If your employment terminates without Cause
within the 12- month period following a Change of Control, your awards will be
treated as set forth above in the first bullet point under “Termination without
Cause Following a Change of Control” Such treatment will apply regardless of
whether you qualify for a retirement under the Rule of 65. o Post-2018 Awards:
If your employment terminates without Cause within the 12- month period
following a Change of Control, your awards will be treated as set forth in the
award agreements under the LTIP with respect to a “Qualifying Termination.” Such
treatment will apply regardless of whether you qualify for a retirement under
the Rule of 65.



--------------------------------------------------------------------------------



 
[enhancedexecutiverewards006.jpg]
APPENDIX B Compliance with Code Section 409A Section 409A of the Internal
Revenue Code and the accompanying regulations (“Section 409A”) govern the
payment of nonqualified deferred compensation. Payments and benefits under this
Policy are intended to be exempt from Section 409A to the maximum possible
extent and, if not exempt, are intended to comply with the requirements of
Section 409A. The payments and benefits provided under this Policy are intended
to be exempt from Section 409A under the short-term deferral and separation pay
exceptions to the maximum permissible extent; accordingly, each installment
payment (i.e., the amount due on each payroll date) will be treated as a
separate payment. For any amounts provided under this Policy that are “deferred
compensation” within the meaning of Section 409A (i.e., not exempt from Section
409A): (a) if payable as a result of termination of employment and you are a
“Specified Employee” (as determined by Gartner under Section 409A, which
generally will include all U.S. OC Members) at that time, amounts that otherwise
would be paid during the first six months following termination will be delayed
and accumulated for a period of six months and paid in a lump sum on the first
day of the seventh month; (b) “termination of employment” means the date you
experience a “separation from service” within the meaning of Section 409A; and
(c) Gartner will not accelerate any such payment except to the extent permitted
under Section 409A. Any reimbursements or in-kind benefits provided under this
Policy will be administered in accordance with Section 409A, such that: (a) the
amount of expenses eligible for reimbursement or in-kind benefits provided
during one year will not affect the expenses eligible for reimbursement or the
in-kind benefits provided in any other year; (b) reimbursement of eligible
expenses will be made on or before December 31 of the year following the year in
which the expense was incurred; and (c) the right to reimbursement or in-kind
benefits is not subject to liquidation or to exchange for another benefit.
Nothing in the Policy or this Appendix B should be interpreted as an entitlement
to or guarantee of any particular tax treatment, and in no event shall Gartner
be liable for any tax, interest or penalty imposed on you under Section 409A or
any damages for failing to comply with Section 409A.



--------------------------------------------------------------------------------



 